DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art taught or fairly suggested a transparent display panel comprising the combination required by claim 1, wherein the color filter substrate comprises a black matrix and pixel regions which are surrounded by the black matrix and arranged in a matrix, and each of the pixel regions on the color filter substrate is provided with a light shielding part at a central position, and an opening region surrounded by the light shielding part and the black matrix, wherein the light guide plate is provided with a light exit region on a side close to the blue phase liquid crystal layer, the light exit region is arranged to correspond to the light shielding part in position, and in case the electrode layer does not apply a driving voltage to the blue phase liquid crystal layer, the collimated natural light which passes through the light exit region is incident on the light shielding part and is blocked by the light shielding part, and wherein the electrode layer is configured to apply the driving voltage to the blue phase liquid crystal layer to form a liquid crystal grating, and the blue phase liquid crystal receives different driving voltages at different positions in one of grating periods of the liquid crystal grating, so that the collimated natural light is diffracted by the liquid crystal grating and exits through the opening region.  Claims 2-15 are allowed by virtue of their dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID Y CHUNG/Examiner, Art Unit 2871    

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871